                                                          1
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                                                            UNITED STATES DISTRICT COURT
                                                          7                                CENTRAL DISTRICT OF CALIFORNIA
                                                          8    Thea Marie Rosasen,                             Case No.: 2:19-cv-10742-JFW(AFMx)
                                                                                                               Case No.: 2:20-cv-01140-JFW(AFMx)
                                                          9                      Petitioner,                   Hon. John F. Walter
                                                          10          vs.                                      JUDGMENT
                                                          11 Marlon Abraham Rosasen,
                                                          12                     Respondent.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14                                             JUDGMENT

                                                          15          This Court, having granted Petitioner’s Verified Petition for Return of Children to Norway

                                                          16 (Doc. 2) in the Findings of Fact and Conclusions of Law; Statement of Decision Granting Petitioner
                                                          17 Thea Marie Rosasen’s Verified Petition for Return of Children to Norway; and Judgment (Doc. 96),
                                                          18 and upon Petitioner’s request for a separate Judgment pursuant to Federal Rule of Civil Procedure
                                                          19 58(d), hereby enters final judgment as follows:
                                                          20          IT IS HEREBY ORDERED and ADJUDGED that judgment be entered in favor of

                                                          21 Petitioner Thea Marie Rosasen on the Verified Petition for Return of Children to Norway. Petitioner
                                                          22 Thea Marie Rosasen shall have fourteen days from the entry of the Judgment to file a Motion for
                                                          23 Attorneys’ Fees. Respondent Marlon Abraham Rosasen shall have fourteen days to file a response
                                                          24 to the Motion for Attorneys’ Fees.
                                                          25
                                                          26 IT IS SO ORDERED.
                                                          27 Date: April 9, 2020                           ____________________________________
                                                                                                                       Hon. John F. Walter
                                                          28                                                           United States District Judge

                                                                                                               1
                                                                                                        JUDGMENT
